Citation Nr: 0836477	
Decision Date: 10/23/08    Archive Date: 10/31/08

DOCKET NO.  07-07 331	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUE

Whether the veteran is competent for Department of Veterans 
Affairs (VA) benefits purposes to handle disbursement of 
funds. 


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


ATTORNEY FOR THE BOARD

D. Johnson, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1999 to October 
2000.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a May 2004 decision rendered by the St. Paul, 
Minnesota Regional Office (RO) of the Department of Veterans 
Affairs (VA), which determined that the veteran was not 
competent to handle disbursement of funds.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran is rated incompetent for VA benefits purposes, 
and claims that competency status should be restored.  

For VA purposes, a mentally incompetent person is one who, 
because of injury or disease, lacks the mental capacity to 
contract or to manage her affairs, including the disbursement 
of funds without limitation.  38 C.F.R. § 3.353(a).

The veteran is service-connected for bipolar disorder with 
psychotic features and rated as 70 percent disabled.

The record contains a medical opinion dated in May 2003, 
which indicates the veteran was committed to a private 
hospital in August 2001, under a Mentally Ill and Dangerous 
Commitment Order.  The veteran's diagnosis was schizophrenia, 
paranoid type.  It was indicated further that the veteran was 
not competent to manage her financial affairs.

In a statement dated in March 2007, the veteran argued that 
she was, in fact, competent to handle disbursement of funds.  
She averred that her mental health status had changed.  
Notably, she stated that the social worker, who had 
previously evaluated her, had not been associated with her 
case for over three years and furthermore, the physican who 
rendered the May 2003 opinion was deceased.  

The veteran was afforded a mental health competency 
examination in June 2007.  The field examiner essentially 
concluded that the evidence could not conclusively label the 
veteran incompetent for VA benefit purposes.  It was his 
recommendation that the veteran undergo a new compensation 
and pension examination.  The examiner indicated that the 
only evidence available to him during the examination was: an 
Annual Social Service Assessment dated in May 2006; an 
initial Chemical Dependency Assessment dated in October 2003; 
and a copy of the veteran's medication history.  More recent 
medical evidence was not available during the time of his 
visit.  In brief, the field examiner indicated that based 
upon those three items and a conversation with the veteran's 
current social worker, it appeared that the veteran could 
still be considered incompetent for VA purposes.  

Unless the medical evidence is clear, convincing, and leaves 
no doubt as to the person's incompetency, VA will not make a 
determination of incompetency without a definite expression 
regarding the question by the responsible medical 
authorities. 38 C.F.R. § 3.353(c).  As the field examiner 
recommended further evaluation before determining the 
veteran's competence, that development must be undertaken. 

Accordingly, the case is REMANDED for the following action:

1.  Schedule the veteran for a 
psychiatric examination to 
determine whether she is currently 
competent to handle disbursement 
of VA funds.  The claims folder, 
or the pertinent contents of the 
claims folder, should be made 
available to the examiner for 
review in conjunction with the 
examination.  A rationale for all 
opinions must be provided.  

2.  If the claim remains denied, 
issue a supplemental statement of 
the case (SSOC) before returning 
the case to the Board, if 
otherwise in order. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the appellant until further notice.  
However, the Board takes this opportunity to advise the 
appellant that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of her 
claim.  Her cooperation in VA's efforts to develop her claim, 
including reporting for any scheduled VA examination, is both 
critical and appreciated.  The appellant is also advised that 
failure to report for any scheduled examination may result in 
the denial of a claim.  38 C.F.R. § 3.655.  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

